Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15), Species B (Figures 16 and 17), Subspecies IV (Figure 9) in the reply filed on 11/23/2021 is acknowledged.  Claims 1-11 and 13-15 read on elected Group I, Species B, subspecies IV and will be treated on the merit and claims 12, 16-20 are withdrawn from consideration.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) in view of Ueno (US 2012/0063799).  Ogasawara discloses induction cooker comprising power inverter (4) comprising one or more .  
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) in view of Ueno (US 2012/0063799),  and further .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) in view of Ueno (US 2012/0063799), Nam et al (US 2019/0029081) and further in view of Sone (US 2015/0008755).  Ogasawara/Ueno/Nam discloses substantially all features of the claimed invention except the parallel combination comprises a variable resistor, wherein the variable resistor changes between a first resistance and second resistance.  Sone discloses a variable resistor, wherein the variable resistor changes between a first resistance and second resistance (par. 0043 and par.0046, Figure 3).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ogasawara/Ueno/Nam the variable resistor changes between a first resistance and second resistance as taught by Sone in order to adjust the resonance frequency.
Claims 6-11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) in view of Ueno (US 2012/0063799), Nam et al (US 2019/0029081) and further in view of Acero Acero et al .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2013/0037535) in view of Ueno (US 2012/0063799), Nam et al (US 2019/0029081), Acero Acero et al (US 8,269,149) and further in view of Sone (US 2015/0008755).  Ogasawara/Ueno/Nam/Acero Acero discloses substantially all features of the claimed invention except the parallel combination comprises a variable resistor, wherein the variable resistor changes between a first resistance and second resistance.  Sone discloses a variable resistor, wherein the variable resistor changes between a first resistance and second resistance (par. 0043 and par.0046, Figure 3).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ogasawara/Ueno/Nam/Acero Acero the variable resistor changes between a first resistance and second resistance as taught by Sone in order to adjust the resonance frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 7, 2022